Citation Nr: 1207916	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-17 650	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to a higher initial disability evaluation for posttraumatic stress disorder (PTSD), rated 50 percent disabling, prior to May 9, 2008, and 70 percent disabling, on and after May 9, 2008.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating action of the Denver, Colorado, Regional Office.  

On his May 2008 Appeal to the Board of Veteran's Appeals (VA Form 9), the Veteran requested a Board hearing; however, this request was properly withdrawn before the aforementioned hearing was held.  See 38 C.F.R. § 20.703, 20.704 (2011); see also Statement, Jul. 8, 2008.  

The Board previously remanded this matter in January 2010.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 11, 1972, to July 31, 1975.

2.  On January 26, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Veteran may limit an appeal as he wishes, and where he does so, the Board is without authority to adjudicate the claim.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  As detailed above, the Board remanded the respective matters in January 2010.  Upon completion of the relevant instructions and the claims readjudicated, the Veteran was provided an October 2011 Supplemental Statement of the Case.  The appeal has now been returned to the Board for appellate review; however, in a January 2012 statement, the Veteran conveyed his desire to withdraw the service connection claim for a left knee disability and a higher initial disability evaluation for PTSD.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  The Veteran or his authorized representative may withdraw a substantive appeal in writing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  The Board finds the Veteran has adequately expressed his intention to withdraw (I) the service connection claim for a left knee disability and (II) a higher initial disability evaluation for PTSD, and no allegations of error of fact or law remain for appellate consideration.  Thus, these issues are dismissed.


ORDER

The appeal is dismissed.



		
C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


